DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: In line 2, please insert – a – before ‘window’.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohmann, JR. (US2011/0277393).
For claim 1, Hohmann, JR. discloses a hydrophobic seal (fig. 1, 52, [0078]) between adjacent product components, the seal comprising: a first surface on a first component (vertical 48), the first surface characterized by a first contact angle that is greater than 90 degrees [0078]; and a second surface on a second component (horizontal 48), wherein the first component and the second component are adjacent to each other at the first surface and the second surface, the first surface and second surface face each other, and at least a portion of the first surface is not in physical contact with the second surface.
For claim 2, Hohmann, JR. discloses that the second surface (horizontal 48) is characterized by a second contact angle that is greater than 90 degrees [0078].
For claim 3, Hohmann, JR. discloses that at least one of the first contact angle and the second contact angle is greater than 150 degrees [0078]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hohmann, JR. (US2011/0277393) in view of Johnston et al. (US2005/0106360).
For claim 4, Hohmann, JR. does not disclose that the first component and the second component are adjacent components of a window product.
Johnston et al. discloses a hydrophobic seal (fig. 6, 423) having a first component and a second component and the obviousness of using the seal in a window product [0078].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to use the hydrophobic seal of Hohmann, JR. in a window product as made obvious by Johnston et al. since window flashing is well known in the art and it would be obvious to make the flashing hydrophobic for easier drainage.
For claim 5, the combination discloses the obviousness of making the first component and the second component adjacent components of a door product (Johnston et al. [0078]).
For claims 6-11, the combination discloses the obviousness of using the hydrophobic seal in doors and windows (Johnston et al. [0078]) and it would be obvious to one having ordinary skill in the art to make the first component a window pane, make the first component a sash and the first surface a sash pocket, make the first component a frame cladding and the first surface a frame cladding surface, make the first component a sash cladding and the first surface a sash cladding surface since these are window parts that are well known in the art to provide a sealed window with good drainage properties.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633